TEKEATTORNEYGBCNERAL
                                  OF     TEXAS
                            Ausrrnv.     %bXLAS      78711




                                   January   7, 1’5’5


The Honorable   Bob Armstrong                  Opinion   No.   H-    488
Commissioner
General  Land Office                          Re:        Whether    expenditures    for an
Austin,  Texas 78701                                     airplane   and automobiles
                                                         may be made out of General
                                                         Land Office appropriation
Dear   Commissioner       Armstrong:                     for travel   expenditures.

     In article  3 of the current Appropriations     Bill the General   Land Office
and Veterans     Land Board are authorized      to maintain  and operate   one
airplane   and two automobiles.     Acts 1973, 63rd Leg.,      ch. 659, p.1992.
However,     the Act does not designate    the item from which the expenditures
are to be made.      The Act provides:

             Funds appropriated   above may          be used    to
         maintain and operate   one airplane.

             None of the funds appropriated     to the General
         Land Office and Veterans!   Land Board may be
         expended for maintenance,    operation    or storage
         of more than two motor vehicles.

Youhave     therefore   requested our opinion considering   whether such
expenditu,res    may be made out of the General    Land Office appropriation
for travel   expenditures.

    It is well established       that funds appropriated         for one pumose       may not be
used for another.       Attorney     General     Opinions    v-565 (1948); V-918 (1949);
v-1015    (1950).    Accordingly,      article    5, section 10 of the Appropriatiore
Act, Acts 1973, 63rd Leg.,           ch. 659, pa 2202, limits        expenditures     for con-
summable      supplies and materials,          current    and recurring     operating
expense,    and capital     outlay to those items listed within the Comptroller’s
Manual of Accounts,        Expenditure       Classification.       While   no such precise




                                         p. 2211
The Honorable      Bob Armstrong,           page     2   (H-488)




limitations   are placed on travel   expenditures,      any expenditures     made
from that item must in fact be made for the purpose            of travel.     To the
extent that the vehicles    to be operated    and maintained    are to be used
for travel   of department   members,     this criterim   is satisfied.     Travel
has been defined as “the making of trips from one locality             to another. ”
Attorney    General   Opinion O-2700 (1940).

     There is some indication      that the Appropriations      Act itself contemplates
the operation   and maintenance      of departmental    vehicles   to be within the
travel item by dealing with such operations          and maintenance      in article 5.
section 17, Travel   Regulations.        Acts 1973, 63rd Leg.,      ch. 659, p. 2207.
Having found no contrary      indication    elsewhere,   it is our opinion that
expenditures   for the operation     and maintenance     of General    Land Office
vehicles   may be made from the travel item where the Legislature                has
not designated   a particular   item from which such expenditures           are to be
made and where the vehicles        are actually    used for that purpose.

                                SUMMARY

             The General    Land Office may pay for the
         operation   and maintenance   of its airplane  and
         two automobiles    from the travel   item of the
         Appropriations   Act.




                                           /   /     Attorney      General   of Texas




                 _--      I--




                CNDALL.          First   Assistant



                                  /
L. ROBERT   HEATH,              Chairman
Opinion Committee




                                                   pe 2212